Plaintiff in error, hereinafter called defendant, was convicted in the county court of Harmon county of the unlawful possession of a still, and his punishment fixed by the jury at a fine of $50 and imprisonment in the county jail for a period of 30 days.
It is first contended the trial court erred in overruling defendant's motion to suppress the evidence.
Defendant filed a timely motion to suppress the evidence and submitted the affidavit for search warrant and the warrant with the return thereon to the trial court, at which time the motion to suppress was denied. *Page 84 
An examination of the affidavit discloses that it alleges facts sufficient to authorize the issuance of the search warrant and that the search warrant was in proper form and duly served as required by law. Under the following authorities the evidence obtained by the search warrant was properly admitted: Baker v. State, 28 Okla. Cr. 408, 231 P. 320; Reutlinger v. State, 29 Okla. Cr. 290, 234 P. 224; Ray v. State,43 Okla. Cr. 1, 276 P. 785; McNew v. State, 44 Okla. Cr. 129,279 P. 978.
Other errors are complained of, but they are not of sufficient importance to require a separate discussion.
The cause is therefore affirmed.
EDWARDS, P. J., and DAVENPORT, J., concur.